Citation Nr: 0831747	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-25 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted an initial evaluation of 10 percent effective 
from the date of this claim.  The RO increased the veteran's 
evaluation to 20 percent in a July 2005 rating decision 
effective from the date of his claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008; a transcript is 
of record.


FINDING OF FACT

The veteran's degenerative joint disease of the left knee is 
not characterized by flexion limited to 15 degrees, extension 
limited to 10 degrees, or recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for degenerative joint disease of the left knee 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2004, January 2008, and July 2008 VA sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 rating 
decision, July 2005 rating decision, July 2005 SOC, January 
2008 SSOC, May 2008 SSOC, and August 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the January 2008 and July 2008 
letters which VA sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims (Court) has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The veteran currently has a 20 percent evaluation under 
Diagnostic Code 5260, under which a limitation of flexion of 
the knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion. 
38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

In precedent opinion VAOPGCPREC 23-97, the VA General Counsel 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5010-5003 and 5257, 
but cautioned that any such separate rating must be based 
upon additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a zero percent rating under either of those 
codes.  VAOPGCPREC 9-98.


III.  Factual Background and Analysis

At a July 2003 examination with J.B.S., M.D., the veteran's 
left knee had mild swelling and the veteran was able to walk 
without a limp and on his heels and toes.  The veteran was 
able to do a deep knee bend to 90 degrees before stopping due 
to pain in the medial side of the left knee.  The range of 
motion of the left knee was 5 degrees of hyperextension to 
130 degrees of flexion.  J.B.S. felt that there were traces 
of effusion in the left knee, and there was normal medial 
laxity on the left at 30 degrees of flexion.  Lachman test 
and an anterior drawer test while sitting with the legs free 
were normal on the left.  There was no evidence of "pivot 
shift" phenomenon or posterior ligament insufficiency.  
Tests for meniscus displacement were negative but were 
inhibited by moderate apprehension and involuntary muscle 
guarding.  An MRI showed evidence of moderately advanced 
arthritis primarily involving the medial compartment.

In October 2003 the veteran had a follow up appointment with 
J.L.S., M.D. at which he reported that Advil was not 
alleviating his symptoms.  The veteran avoided squatting, 
kneeling, and multiple activities of day-to-day life because 
of his knee.  On examination the veteran had crepitus with 
range of motion and sharp pains with twisting, and he 
reported nighttime pain that awakened him.  At February 2004 
treatment with J.L.S. the veteran had 0 to 110 degrees of 
flexion, minimal effusion and medial joint line discomfort.  
J.L.S. gave the veteran a steroid injection.  In June 2004 
the veteran had increased exacerbation of pain and episodic 
sharp stabbing pains in the medial aspect.  J.L.S. gave the 
veteran a steroid injection.

The veteran had a VA examination in October 2004 at which the 
examiner reviewed his claims file.  The examiner noted that 
the veteran did not use any assistive devices, worked as an 
HVAC sheet metal worker and had been able to perform his 
activities of daily living.  He took four to eight Advil 
daily which gave him mild relief or discomfort.  With flare-
ups that occurred after kneeling at work the veteran had 
flexion to about 35 degrees.  The veteran's knee was always 
swollen and would not completely straighten.  On examination 
the range of motion was limited to 5 to 110 degrees of 
flexion, and with repetitive motion there was grinding and 
mild pain with motion without a change in the range of 
motion.  The veteran had mild tenderness over the medial 
compartment, moderate patellofemoral crepitus, negative 
McMurray and Lachman's test, and moderate guarding with all 
passive movement.  There were no deficits of strength and 
coordination but there was fatigue and slowness of movement 
because of pain and stiffness.

At September 2005 treatment with J.L.S. the veteran had a 0 
to 112 degree range of motion in his left knee with bone on 
bone contact.  J.L.S. administered an injection of the 
greater trochanteric bursa of the left knee.  In October 2007 
the veteran told the doctor that his knee bothered him at 
night and kept him awake and that stairs made it worse.  The 
veteran estimated that he could walk five or six blocks and 
he had some up and down swelling.  On examination the veteran 
had no warmth or erythema, slight effusion, a range of motion 
of 10 to 105 degrees of flexion, and joint line tenderness, 
medial greater than lateral.

In October 2007 the veteran had an examination scheduled 
through QTC Medical Services on his left knee.  He was 
described as having a giving out sensation, stiffness, 
swelling, a lack of endurance, locking and fatigability and 
had to sleep with a pillow between his knees.  The veteran 
had constant pain on the inside of the left knee that 
travelled throughout the knee.  The pain was aching, burning 
and sharp, and was rated as a seven to eight out of ten.  
Vicodin relieved the pain, and the veteran was able to 
function on his medication.  Treatment consisted of draining 
the knee, and cortisone shots had not helped.  On 
examination, pain began on flexion at 120 degrees and 
extension at 0 degrees.  The medial and lateral meniscus were 
within normal limits.  The range of motion of the veteran's 
left knee was flexion 0 to 135 degrees and extension to 0 
degrees.  The examiner noted that the daily activities of 
standing, handling, lifting, carrying and using stairs had 
been significantly limited because of the veteran's knee.

At April 2008 treatment with J.L.S., the veteran said that 
his October 2007 steroid injection had only provided very 
short-term improvement.  He reported only being able to walk 
about three blocks and said that he could not do any 
squatting.  On examination the veteran's range of motion was 
15 to 85 degrees.  X-rays showed end-stage degenerative 
medial compartment of the left knee.

VA outpatient x-rays from June 2008 showed moderately severe 
degenerative osteoarthritis of the left knee.  At a June 2008 
VA orthopedic consultation the veteran had patella crepitus 
in his left knee with no effusion or erythema noted.  His 
range of motion was described as 5 degrees short of full 
extension to 95 degrees.  The knee was stable to varus and 
valgus stress and he had negative McMurray.  There was 
difficulty assessing the anterior and posterior drawer sign 
or Lachman due to guarding.  The veteran had normal motor 
strength throughout the lower extremity and had a normal 
pedal pulse.  He was diagnosed with moderately severe 
degenerative osteoarthritis of the left knee.  At a follow up 
appointment later in July 2008 the veteran had 100 degrees of 
flexion and full extension.  His strength was 4/5 secondary 
to pain and he was stable to valgus and varus stress testing, 
Lachman, and anterior drawer, although he was guarding.  The 
veteran was given a prescription for a Generation II Unloader 
brace.

As discussed above, the veteran currently has a 20 percent 
evaluation under Diagnostic Code 5260.  It is initially noted 
that the veteran is not eligible for a separate rating under 
Diagnostic Code 5003 because he has been assigned a 20 
percent evaluation for his degenerative joint disease of the 
left knee under Diagnostic Code 5260.  Further, he does not 
qualify for a 30 percent evaluation under DC 5260, because he 
does not have flexion limited to 15 degrees.  In July 2008 
the veteran had flexion to 100 degrees, in October 2007 he 
had flexion to 105 degrees, in October 2004 he had flexion to 
110 degrees, and in February 2004 he had flexion to 110 
degrees. 

In evaluating the veteran's claim under Diagnostic Code 5261, 
limitation of extension, the Board notes that the clinical 
evidence more shows that a separate rating is not warranted 
in this regard.  The Board acknowledges the private medical 
reports that show extension ranging from 5 to 15 degrees at 
times.  However, the medical evidence overall shows that the 
veteran's extension is full or limited to no more than 5 
degrees.  See VA and private reports dated in July 2003, 
February 2004, October 2004, September 2005, October 2007, 
June 2008 and July 2008.  In order receive a compensable 
rating under Diagnostic Code 5261 a limitation of extension 
of at least 10 degrees is required.  Therefore, a separate 
rating is not available under Diagnostic Code 5261.

In evaluating the veteran's claim under Diagnostic Code 5257, 
the Board notes that the treatment and examination notes 
discussed above do not show recurrent subluxation or lateral 
instability.  In spite of the veteran's guarding and 
subjective complaints of locking and a giving way sensation, 
physical examinations, by history and currently, show that 
the veteran's knee is stable to valgus and varus tests and 
that Lachman's and McMurray's tests remain negative.  
Therefore, the veteran does not qualify for a separate rating 
under Diagnostic Code 5257.

The Board has also considered the veteran's service-connected 
left knee disability under Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263; however, he has never been shown to have 
ankylosis of the left knee, dislocated semilunar cartilage 
with frequent episodes of locking or effusion, semilunar 
cartilage removal with symptoms, impairment of the tibia and 
fibula, or genu recurvatum.  Therefore, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 are not applicable herein.

The Board notes that when the RO increased the veteran's 
evaluation from 10 to 20 percent in July 2005, it did so 
because of the veteran's decreased function due to pain, 
effusion, fatigue and slowness of movement.  The Board 
therefore finds that the veteran's functional loss, including 
due to weakness, fatigability, and incoordination or pain on 
movement, have been contemplated in his 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his left knee degenerative joint disease, 
other than for surgery.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical, 
especially in the absence of any allegation of marked 
interference with employment.  The Board thus finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted, the issue now before the Board is whether a rating 
in excess of the 20 percent assigned by the RO for the left 
knee under Diagnostic Code 5260 is warranted.  In view of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the veteran's claim, and that an increase 
beyond 20 percent is not warranted for his degenerative joint 
disease of the left knee.  

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his degenerative joint disease of the 
left knee, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.  Therefore, a 
"staged" rating is not appropriate.


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the left knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


